PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Patent No. 11,241,859			:
Issue Date: February 08, 2022		:
Application No. 16/644,038			:	ON PETITION
Filing or 371(c) Date: March 03, 2020	:
Attorney Docket No. DAA-PT002 :		:

This is a Notice regarding the request for acceptance of a fee deficiency submission under 37 CFR 1.28(c) filed December 23, 2021.

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done. 

The fee deficiency submission under 37 CFR 1.28(c) is ACCEPTED.  Accordingly, status as a small entity has been removed and any future fee(s) submitted must be paid at the undiscounted rate.

Inquiries related to this communication should be directed to Schene Gray Paralegal Specialist at (571) 272-2581. 

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET